United States Securities and Exchange Commission Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 23, 2015 Kansas City Life Insurance Company (Exact name of registrant as specified in charter) Missouri 001-33348 44-0308260 (State of incorporation) (Commission file number) (IRS Employer Identification No.) 3520 Broadway Kansas City, Missouri 64111-2565 (Address of principal executive offices) (Zip Code) Telephone Number: (816) 753-7000 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)   Section 5 – Corporate Governance and Management Item 5.07Submission of Matters to a Vote of Security Holders (a)The annual meeting of stockholders of Kansas City Life Insurance Company was held on April 23, 2015. (b)The results, with respect to the one item voted upon at the annual meeting of stockholders, are set forth below. Item 1.Election of Directors. Five board nominees for director were elected by a majority of the votes cast for terms expiring at the 2018 annual meeting of stockholders.The voting results are as follows: Nominee For Withheld Broker Non-Votes R. Philip Bixby Michael Braude John C. Cozad Tracy W. Knapp Mark A. Milton Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. KANSAS CITY LIFE INSURANCE COMPANY (Registrant) By:/s/ A. Craig Mason, Jr. A. Craig Mason, Jr. Senior Vice President, General Counsel and Secretary April 23, 2015
